Citation Nr: 0419726	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  97-25 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, currently characterized as schizoaffective disorder 
depressed.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran served on active duty from May 1977 to March 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee.  At present, following March 2000 and 
September 2003 remands to the RO for additional development, 
the veteran's case is once again before the Board for 
appellate adjudication.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  There is competent medical evidence that the veteran 
currently suffers from a psychiatric disorder, currently 
characterized as schizoaffective disorder depressed, which 
began during active service.       


CONCLUSION OF LAW

An acquired psychiatric disorder, currently characterized as 
schizoaffective disorder depressed, was incurred during the 
veteran's active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection for the claimed psychiatric disorder via 
the various rating decisions, statement of the case, 
supplemental statements of the case, and Board remands.  In 
addition, via an August 2001 RO letter, and the November 2002 
supplemental statement of the case, the veteran was provided 
with specific information concerning changes in the law and 
regulations per the VCAA.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available medical evidence has been obtained, including 
treatment medical records and examination reports.  
Specifically, the Board notes that a May 2004 VA form 21-4138 
(Statement in Support of Claim) submitted by the veteran 
indicates that there were no outstanding medical records 
which needed to be obtained.  As no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim has been identified, the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

Finally, in Pelegrini v. Principi, 17 Vet. App. 412 (2003), 
the United States Court of Appeals for Veterans Claims 
(Court) discussed the statutory requirement in 38 U.S.C.A. § 
5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  Satisfying the strict 
letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence, 
and to attend a hearing at the RO before a hearing officer or 
before a Veterans Law Judge at the RO or in Washington, D.C.  
He was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  Pursuant 
to the Board's remands, he was also given the benefit of VA 
examinations in order to determine the etiology of the 
claimed psychiatric disorder.  Moreover, the veteran was not 
prejudiced because he does not, as the Court noted in 
Pelegrini, have to "overcome an adverse determination."  
There is no final adverse determination of his claim.  The 
Board does a de novo review of the evidence and is not bound 
by the RO's prior conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the last transfer and certification of the 
appellant's case to the Board in May 2004 (per the RO's May 
2004 certification letter) and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003).  As such, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
veteran.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).  Service connection may also be allowed on a 
presumptive basis for certain chronic diseases, such as 
psychoses, if manifested to a compensable degree within a one 
year period of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In this case, the service medical records are negative for 
any treatment for psychiatric symptomatology during active 
service.  Additionally, in January 2004, the Army gave a 
negative response to the RO's request for treatment records 
at the Bremerhaven Hospital in Germany for 1982/1983.  The 
search for these records was performed, but it was 
unsuccessful.

Records from the Chicago VA Medical Center dated October 1992 
indicate that the veteran had been seen previously by a 
psychiatrist in 1987, and that he was currently being 
hospitalized with a diagnosis of dysthymic disorder and 
narcissistic personality.  As well, records from the Helen 
Ross McNabb Center dated from May 1996 to June 1996 note the 
veteran was homeless and was disabled from work for the 
following 12 months due to his emotional problems. 

Records from D. Ross, M.D. dated from February 1995 to May 
1996 include February 1995 notations diagnosing the veteran 
with attention deficit hyperactivity disorder in conjunction 
with depression.  As well, January 1996 notations show a 
diagnosis of dysthymia and questionable superimposed major 
depression with psychotic features.

June 1996 records from the Lakeshore Mental Health Institute, 
State of Tennessee Department of Mental Health, shows the 
veteran was diagnosed with bipolar affective disorder, mixed, 
mild to moderate.  

Pursuant to a claim filed in January 1996, the Social 
Security Administration (SSA) awarded the veteran disability 
benefits, effective in July 1995, due to his psychiatric 
disabilities, which included bipolar affective disorder, 
personality disorder with schizotypal and narcissistic traits 
and borderline intellectual functioning.

An October 1996 VA psychological evaluation report shows the 
veteran had a history of major depression with psychotic 
features, probable schizophrenic disorder, paranoid type, 
coexisting with depression.  He was also found to have post 
traumatic stress disorder (PTSD) from child abuse of the most 
extreme degree.  Upon reviewing the veteran's file and 
interviewing him, the examiner noted that it appeared he had 
pre-existing problems which were not picked up prior to his 
enlistment, and that the veteran related to the authority 
structure in the Army on the basis of his pre-existing PTSD 
which may have brought all these problems to surface for the 
first time.  Over the years, his general condition seemed to 
have declined severely, until eventually there was a 
progression into major depression and total ego breakdown 
into schizophrenia.

Following VA examination in November 1996, the pertinent 
diagnosis was depression.

A September 2001 statement from M. O'Shaughnessy, Ph.D., 
indicates the veteran reported he was seen for psychiatric 
evaluation in December 1982 and March 1983 while stationed in 
Bremerhaven, Germany.  He was feeling depressed, anxious, and 
physically and mentally exhausted at the time.  His diagnosis 
was schizophrenic form disorder without good prognostic 
features.  Lastly, the examiner noted that the veteran's 
family of origin experiences were not supportive and included 
severe physical and emotional abuse.  The veteran appeared to 
begin to decompose into severe depression and anxiety, and 
perhaps paranoia, in the military due to the stress of 
performing his duties.

A February 2002 statement from D. Manning, M.D., from the 
Helen Ross McNabb Center notes that the October 1996 VA 
psychological report and the September 2001 statement from 
Dr. O'Shaughnessy were consistent with the information 
provided by the veteran throughout his treatment for the 
prior six years.  Given the lack of personnel or service 
medical records, it would be difficult to conclude that there 
was a temporal relationship between the veteran's military 
service and his disability without additional evidence.  
Nevertheless, in Dr. Manning's opinion, there was a causal 
relationship between military service and the veteran's 
current disabilities.

Lastly, a March 2004 VA mental examination report notes that 
it did not appear that the veteran had a depressive disorder 
prior to joining the service and that his first episode of 
depression occurred in 1982 and 1983 while he was in the 
service, and so it is related to his active service.  It was 
the examiner's opinion that the veteran's diagnosis of 
schizoaffective disorder depressed was related to his 
military service because that was when it first became 
manifest, which subsequently worsened after he got out of 
service.  

Following a longitudinal review of the claims folders, the 
Board finds that the evidence supports an award of the 
appellant's claim of service connection for an acquired 
psychiatric disorder, currently characterized as 
schizoaffective disorder depressed.  As discussed above at 
length, the October 1996 VA psychological evaluation report, 
the September 2001 statement from Dr. O'Shaughnessy, the 
February 2002 statement from Dr. Manning, and the March 2004 
VA mental examination report, all tend to indicate that the 
veteran's claimed psychiatric disorder, currently 
characterized as schizoaffective disorder depressed, first 
became manifest during the veteran's active service, in spite 
the fact that the service medical records do not include 
evidence that he was treated for such disorder in active 
service.  The record is completely negative for other medical 
opinions opposing the above medical evidence supporting the 
veteran's contentions.  In this regard, it is the Board's 
duty to assess the credibility and probative value of 
evidence and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens V. Brown, 7 Vet. App. 429, 433 
(1995).  The Board finds that the noted medical reports are 
probative.  The physicians appear to be specialists and to 
have reviewed the veteran's claims files.  Hence, the 
reasonable doubt rule must be applied and any doubt must be 
resolved in favor of the claimant, and the veteran's claim 
must be granted in this case.  See 38 U.S.C.A. § 5107(B); 38 
C.F.R. § 3.102; Gilbert V Lewinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for an acquired psychiatric disorder, 
currently characterized as schizoaffective disorder 
depressed, is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



